The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Response to Amendment
This office action has been issued in response to the response filed 2/22/22.  Claims 1-25 are pending in this application. Applicant's arguments have been carefully considered, but are not persuasive in view of amended grounds of rejection necessitated by amendments to the claims.  The examiner appreciates Applicant's effort to distinguish over the cited prior art by amending the claims in an attempt to distinguish or clarify the claimed invention, however, upon further consideration and/or search, the claims remain unpatentable over the cited prior art for the reasons articulated in the “response to arguments” section below.  All claims pending in the instant application remain rejected and clarification and/or elaboration regarding why the claims are not in condition for allowance will hereafter be provided in order to efficiently further prosecution.   Accordingly, this action is made FINAL. 


Claim Rejections - 35 USC § 103
             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, 10, 15, 17-19, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Heidinga (US PGPUB # 20200082103) in view of Kwak (NPL titled “ANTI-FORENSIC DELETION SCHEME FOR FLASH”) further in view of Lee (US PGPUB # 20160292039).	With respect to independent claims 1 Heidinga discloses: An apparatus, comprising: 
one or more memory arrays [non-transitory media 211 may be a SSD – Heidinga fig 2 in view of paragraph 0073]; 
	a control component coupled with the one or more memory arrays [control components such as 201 – Heidinga fig 2] and configured to cause the apparatus to: 
receive one or more commands associated with a reset procedure of a memory system that includes the one or more memory arrays [system reset occurs via command/instruction/directive or similar user-directed request to do so – Lee 0003 in view of 0033-0034 further in view of Kwak page 317 section 2.1 “ATA / ATAPI commands related to deletion”]; 
identify, in response to the one or more commands, a first portion of the one or more memory arrays as storing user data and a second portion of the one or more memory arrays as storing data associated with an operating system [current OS 105 and (user data) accounts portions – Lee fig 1-2, paragraph 0019, 0023; note that storage system may be flash disk as per 0020 of Lee, the details & structure of a flash storage system are described in detail in Kwak page 317-318]; 
update a mapping of the memory system based at least in part on identifying the first portion and the second portion, the mapping comprising a correspondence between a set of logical addresses and a set of physical addresses of the one or more memory arrays [mapping updates occur via FTL as files are moved, written, deleted, etc – Kwak page 318 section 2.2-2.3] wherein updating the mapping comprises unmapping the first portion storing the user data based at least in part on the one or more commands associated with the reset procedure [invalidating(unmapping) the address mapping information of the file reads on “updating the mapping comprises unmapping the first portion storing the user data“ … The data of the file that has invalid address mapping information is erased by the garbage collection operation at a later time. In this case, the deletion request can be implemented quickly because the delete operation is postponed until the point when the garbage collection operation is performed.– Kwak page 317 introduction;  system reset occurs via command/instruction/directive or similar user-directed request to do so – Lee 0003 in view of 0033-0034 further in view of Kwak page 317 section 2.1 “ATA / ATAPI commands related to deletion”]; 
transfer the data associated with the operating system to a third portion of the one or more memory arrays [new copy of OS may be transferred to a separate portion of a memory array – Lee fig 2-4 in view of paragraph 0020]; and 
perform an erase operation on a subset of physical addresses of the set of physical addresses, the subset of physical addresses corresponding to the first portion of the one or more memory arrays and the second portion of the one or more memory arrays [current OS and user data portions of memory are erased – Lee fig 4].
	Heidinga does not explicitly disclose a commands associated with a reset procedure and mapping updates, the mapping comprising a correspondence between a set of logical addresses and a set of physical addresses of the one or more memory arrays.
Nevertheless, in the same field of endeavor Kwak teaches anti-forensic deletion scheme for flash storage systems (Kwak title, abstract) wherein commands are used for performing a factory reset (Kwak page 317 section 2.1) and mappings are updated by a flash translation layer as files are moved, written and deleted in the course of operating a flash storage system (Kwak page 318 section 2.2-2.3).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to facilitate a factory reset procedure via command in addition to performing mapping updates, the mapping comprising a correspondence between a set of logical addresses and a set of physical addresses of the one or more memory arrays in the invention of Heidinga as taught by Kwak because it would be advantageous for facilitating operation of a flash memory system, used in the same way as a conventional hard disk storage system, disclosed as “The FTL helps file systems use NAND flash memory in the same way as HDD by using the address mapping function.” (Kwak abstract).
	Heidinga/Kwak does not explicitly disclose a reset procedure of a memory system including the transfer of data associated with an operating system to a third portion of the one or more memory arrays & the performance of an erase operation on a subset of physical addresses corresponding to a first and second portion of one or more memory arrays.
Nevertheless, in the same field of endeavor Lee teaches a system reset (Lee title, abstract) including the transfer of data associated with an operating system to a third portion of the one or more memory arrays & the performance of an erase operation on a subset of physical addresses corresponding to a first and second portion of one or more memory arrays (Lee fig 2-4).   
Therefore, Heidinga/Kwak/Lee teaches all limitations of the instant claim(s).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform a reset procedure of a memory system including the transfer of data associated with an operating system to a third portion of the one or more memory arrays & the performance of an erase operation on a subset of physical addresses corresponding to a first and second portion of one or more memory arrays in the invention of Heidinga/Kwak as taught by Lee because it would be advantageous for addressing system performance and/or reliability degradation, such as which may be caused by unused applications that unnecessarily consume system resources, an attempted un-install of an application that left remnants of the application behind, and/or other causes (Lee abstract).
	With respect to dependent claim 2, 17, 22 Heidinga/Kwak/Lee discloses identify, within the one or more memory arrays, one or more memory blocks that are available for data storage; and transfer a portion of the data associated with the operating system to the one or more memory blocks, the third portion of the one or more memory arrays comprising the one or more memory blocks [flash storage system uses garbage collection to create free blocks which are identified as memory blocks that are available for data storage – Lee page 318 section 2.4 & page 320 section 5.1 3rd paragraph].
	With respect to dependent claim 3, 18, 23 Heidinga/Kwak/Lee discloses identify, within the one or more memory arrays, one or more memory blocks storing data, the one or more memory blocks corresponding to one or more entries of the mapping; determine whether a logical block address associated with the one or more memory blocks is within a range of logical block addresses for the data associated with the operating system; and transfer the data stored in the one or more memory blocks to a second set of one or more memory blocks based at least in part on the determination, the third portion of the one or more memory arrays comprising the second set of one or more memory blocks [As a result of applying new instance of OS 125 to storage element 101, two instances of the operating system now reside on storage element 101, with current OS 105 reflecting the user's settings, accounts, and other information. FIG. 3 depicts the example system being modified to apply these settings, accounts and other information to new instance of OS 125. Specifically, FIG. 3 indicates at 130 that the user's settings, accounts and other information are transferred from current OS 105 to new instance of OS 125. This may be performed in any of numerous ways. For example, in some embodiments, one or more hives of a registry maintained by current OS 105 are migrated to a registry maintained by new instance of OS 125  - Lee 0027 in view of 0020 further in view of address mapping management disclosure of Kwak page 318 section 2.2-2.3]. 
With respect to dependent claim 4 Heidinga/Kwak/Lee discloses determine that the data stored in the one or more memory blocks is valid data, wherein the control component is configured to cause the apparatus to transfer the data stored in the one or more memory blocks to the second set of one or more memory blocks based at least in part on determining that the data stored in the one or more memory blocks is valid data [Kwak page 318 section 2.4 & page 319 section 4.1-4.2]. 
With respect to dependent claim 5 Heidinga/Kwak/Lee discloses read metadata for the data stored in the one or more memory blocks; and identify the logical block address associated with the one or more memory blocks based at least in part on reading the metadata, wherein the control component is configured to cause the apparatus to determine whether the logical block address is within the range of logical block addresses based at least in part on identifying the logical block address [logical addresses and FTL metadata facilitate control operations and addressing - Kwak page 318 section 2.3-2.4 & page 319 section 4.1-4.2]. 
 	With respect to dependent claim 6, 19, 24 Heidinga/Kwak/Lee discloses wherein the one or more commands comprise a command to initiate the reset procedure [Kwak page 317 section 2.1]. 
	With respect to dependent claim 9 Heidinga/Kwak/Lee discloses perform the erase operation on a first set of memory blocks that have a version older than a version of a second set of memory blocks [Lee fig 4]. 
With respect to dependent claim 10 Heidinga/Kwak/Lee discloses perform a garbage collection procedure based at least in part on transferring the data [Kwak page 318 section 2.4 & page 319 section 4.1-4.2]. 
With respect to dependent claim 15 Heidinga/Kwak/Lee discloses wherein the mapping comprises a logical to physical (L2P) mapping table, the first portion of the one or more memory arrays comprising a first set of memory blocks within the one or more memory arrays, the second portion of the one or more memory arrays comprising a second set of memory blocks within the one or more memory arrays, or any combination thereof [FTL performs the address mapping function connecting the logical address of the host system to the physical address of the NAND flash memory for data transmission between the host system and NAND flash memory - Kwak page 318 section 2.3-2.4]. 

Claims 7, 11-13, 20, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Heidinga/Kwak/Lee further in view of Seo (US PGPUB # 20180225200). 
With respect to dependent claim 7, 20, 25 Heidinga/Kwak/Lee does not explicitly disclose the limitations of the instant claims. Nevertheless in the same field of endeavor Seo teaches a nonvolatile memory system with means for selectively performing purge operations (Seo 0035). Therefor the combination of Heidinga/Kwak/Lee/Seo discloses: identify the reset procedure based at least in part on the one or more commands comprising a pattern of unmap commands and a purge command [Seo 0035, 0050 in view of fig 4, where 0035 teaches “The purge determination unit 130 may determine whether to perform a purge operation, in response to a purge request received from the external device. For example, the purge request may include a complete erase of data of the nonvolatile memory device which correspond to the unmapped logical address”].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to identify a reset procedure based at least in part on one or more commands comprising a pattern of unmap commands and a purge command in the invention of Heidinga/Kwak/Lee as taught by Seo because it would be advantageous for efficiently managing unmap and purge commands used to reset/erase a non-volatile memory while minimizing unnecessary wear on the non-volatile memory (Seo 0031 in view of 0037). 
With respect to dependent claim 11 Heidinga/Kwak/Lee/Seo discloses identify one or more memory blocks of the one or more memory arrays that are associated with one or more unmap commands included in the one or more commands; and refrain from performing the garbage collection procedure for the identified one or more memory blocks [Seo 0037, 0056 in view of 0049]. 
 	With respect to dependent claim 12 Heidinga/Kwak/Lee/Seo discloses maintain a bitmap of memory blocks that include the data associated with the operating system, the memory blocks that include the data associated with the operating system being different than the one or more memory blocks [registry files read on bitmap corresponding to data associated with OS – Lee 0003 in view of 0027]. 
With respect to dependent claim 13 Heidinga/Kwak/Lee/Seo discloses wherein the control component is configured to cause the apparatus to identify the one or more memory blocks based at least in part on updating the mapping [blocks corresponding to different flash memory areas are identified according to their logical to physical mapping, Lee fig 2-3 in view of Kwak page 318 section 2.2-2.3 teaching that: Mapping updates occur via FTL as files are moved, written, deleted, etc]. 


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Heidinga/Kwak/Lee further in view of Zhang (US PGPUB # 20170060768). 
 With respect to dependent claim 8 Heidinga/Kwak/Lee does not explicitly disclose the limitations of the instant claim. Nevertheless in the same field of endeavor Zhang teaches supporting invalidation commands for non-volatile memory (Zhang title, abstract) wherein the closing of a memory block may be a trigger event for transferring contents to an open memory block (Zhang 0077, 0081). Therefor the combination of Heidinga/Kwak/Lee/Zhang discloses: open a memory block within the one or more memory arrays, the third portion of the one or more memory arrays comprising the memory block; and close a host memory block having a version older than a version of the opened memory block, wherein the control component is configured to cause the apparatus to transfer the data based at least in part on closing the host memory block [Zhang 0077, 0081]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to trigger the transferring of contents to an open memory block by closing of a memory block in the invention of Heidinga/Kwak/Lee as taught by Zhang because an open block can refer to a block that is actively being accessed and written to, whereas a closed block is a block that is no longer active and no longer being accessed and written to, so closing a block containing an old version of data which has been copied/transferred to a new/open block would be advantageous for preparing the old/closed block for recycling/garbage collection (Zhang 0045-0047 in view of Kwak page 318 section 2.4 & page 319 section 4.1-4.2).


Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Heidinga/Kwak/Lee further in view of Ioannou (US PGPUB # 20160179398). 
With respect to dependent claim 14 Heidinga/Kwak/Lee does not explicitly disclose the limitations of the instant claims. Nevertheless in the same field of endeavor Ioannou teaches a two-level hierarchical log structured array architecture using coordinated garbage collection for flash arrays (Ioannou title, abstract) wherein multiple mapping tables are useable with a hierarchical data structure for managing mapping information pertaining to a flash memory array. Therefor the combination of Heidinga/Kwak/Lee/Ioannou discloses wherein the mapping comprises a first table at a first hierarchical level and a second table at a second hierarchical level below the first hierarchical level, and wherein the control component is configured to cause the apparatus to update the mapping by unmapping at least a portion of the first table, the at least the portion of the first table corresponding to the first portion of the memory system [Ioannou 0029, 0098 teaching: The mechanism also utilizes commands, such as Trim or Serial Attached SCSI (SAS) Unmap commands, to propagate the invalidations to the lower level whenever a nodeLBA is invalidated, either due to hostLBA overwrites from the host or a container's garbage collection at the array-level LSA … FIG. 6 is a flowchart illustrating operation of a mechanism for coordinating garbage collection for flash arrays in a two-level hierarchical log structured array architecture in accordance with an illustrative embodiment. Operation begins (block 600), and the mechanism maintains a hostLBA-to-nodeLBA mapping tables (HNTs) in the array-level log structured array (LSA) (block 601). The mechanism maintains nodeLBA-to-physical block address (PBA) mapping tables (LPT) in the nodes (block 602)].   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use multiple mapping tables with a hierarchical data structure for managing mapping/unmapping operations pertaining to a flash memory array in the invention of Heidinga/Kwak/Lee/ as taught by Ioannou because it would be advantageous for reducing write amplification in non-volatile memory storage systems (Ioannou 0005-0008). 

Response to Arguments
Applicant's arguments have been fully considered but are not persuasive in view of the prior art. All claims pending in the instant application remain rejected. Please note that any rejections/objection not maintained from the previous Office Action have been rectified either by applicant's amendment and/or persuasive argument(s). 
Regarding applicant’s arguments on page 12 that “However, Kwak’s general discussion of modifying address mapping information does not teach or suggest the specific features of “update a mapping ... wherein updating the mapping comprises unmapping the first portion storing the user data based at least in part on one or more commands associated with the reset procedure,” as recited in amended independent claim 1. Instead, Kwak at most discusses how “mapping information is modified” after receiving “the deletion/overwrite request for a particular file.” Id But merely modifying mapping information cannot be relied upon as teaching or suggesting “unmapping the first portion,” let alone “unmapping the first portion storing the user data based at least in part on the one or more commands associated with the reset procedure,” as recited in amended independent claim 1. For at least these reasons, Kwak fails to teach or suggest each of the features of independent claim 1.”         [The examiner respectfully submits that amended grounds of rejection necessitated by amendments to the claims have rendered the remarks moot. Particularly, modifying mapping information is understood to read on a broadest reasonable interpretation of the claimed unmapping claim feature as this feature is not defined in the claim to correspond to anything beyond modifying mapping information.  The modification of mapping information in connection with a reset procedure is understood to be rendered obvious by the combination of references which disclose means for responding to commands associated with a reset procedure, wherein such commands may include delete/TRIM commands].
Regarding applicant’s arguments on page 13 that “Seo is generally directed to “storing an erase count corresponding to a physical address as a reference value... comparing a current value of the erase count with the reference value... and selectively performing a purge operation for the physical address, depending on a result of the comparing.” Seo, Abstract. At the portions cited by the Office Action, Sea describes a “purge determination unit [which] may determine whether to perform a purge operation, in response to a purge request received from the external device.” /¢ © [0035]. For example, “the purge determination unit may compare a current value of the erase count of the target memory block with the reference value.” Id. In the case that “the current value is identical to the reference value, the purge determination unit may determine to perform a purge operation for the target memory block.” Id In the case that “the current value is different from the reference value, the purge determination unit may determine not to perform a purge operation for the memory block.” Id Thus, the cited portions of Seo discuss using a reference value and an erase count to determine whether a purge operation should be performed. However, determining whether to perform a purge operation—as discussed by Sco at the cited portions—does not teach or suggest “identify the reset procedure based at least m part on the one or more commands comprising @ pattern of unmap commands and a purge command,” as recited in dependent claim 7	 [The examiner respectfully submits that the limitation relies on one or more commands comprising a pattern of unmap commands and a purge command so the limitation is met by one or more of these, as disclosed in Seo 0035, 0050 in view of fig 4, where 0035 which teaches “The purge determination unit 130 may determine whether to perform a purge operation, in response to a purge request received from the external device. For example, the purge request may include a complete erase of data of the nonvolatile memory device which correspond to the unmapped logical address”] 
Any remaining arguments are understood to be predicated on the previous arguments being persuasive and thus are unpersuasive at least on dependency merits.
All remarks are understood to have been addressed herein and by the amended grounds of rejection.  If any issues remain which may be clarified by the examiner, the applicant is invited to contact the examiner to set up a telephone interview.
When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marwan  Ayash/ - Examiner - Art Unit 2133
/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133